Citation Nr: 0723881	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left shoulder injury with degenerative joint 
disease, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left knee injury, currently rated as 10 percent 
disabling.  

3.  Entitlement to service-connection for a right knee 
disability, to include as secondary to the service-connected 
left knee disability.  

4.  Entitlement to service connection for neuropathy of the 
upper right and left extremities, to include as secondary to 
the service-connected left shoulder disability.  

5.  Entitlement to service connection for neuropathy of the 
lower right and left extremities, to include as secondary to 
the service-connected left knee disability.  

6.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected left shoulder 
disability.  

7.  Entitlement to service connection for polyarthritis of 
multiple joints, including the right shoulder, right hip, 
right ankle, both elbows, and both wrists.  

8.  Entitlement to service connection for bilateral hearing 
loss.  

9.  Entitlement to service connection for tinnitus, to 
include a secondary to the Meniere's disease.  

10.  Entitlement to service connection for sleep disturbance, 
to include as secondary to joint pain and Meniere's disease.  

11.  Entitlement to service connection for vertigo, to 
include as a symptom of the Meniere's disease.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
Meniere's disease, previously claimed as ear infections with 
dizziness.  

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left ankle disability to include as secondary to the service-
connected left knee disability.

14.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left hip disability, to include as secondary to the service-
connected left knee disability.  

15.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
depression, claimed as secondary to chronic pain.

16.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
disability of the lumbar spine.  

17.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
irritable bowel syndrome (IBS).  

18.  Whether the rating decision of August 1, 1986 contained 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1983 to October 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2005 and May 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The January 2005 rating decision denied increased ratings for 
the service-connected left shoulder injury with degenerative 
joint disease, rated as 20 percent disabling, and for the 
service-connected left knee injury, rated as 10 percent 
disabling.  The January 2005 rating decision also denied 
claims of service connection for a right knee disorder, 
headaches, and neuropathy of the right and left upper and 
lower extremities.  Additionally, the January 2005 rating 
decision denied claims of service connection for a left ankle 
injury and a left hip disorder, both claimed as secondary to 
the service-connected left knee injury, because no new and 
material evidence had been received to reopen these 
previously denied claims.  

The May 2006 rating decision denied service connection for 
orthopedic disabilities of the right shoulder and right 
elbow.  Service connection was also denied for bilateral 
hearing loss, tinnitus, sleep disturbance, and Meniere's 
disease, to include dizziness, tinnitus, ear pressure and ear 
pain.  In addition, the May 2006 rating decision also 
determined that new and material evidence had not been 
received to reopen previously denied claims of service 
connection for depression, vertigo, IBS, and the orthopedic 
disabilities of right ankle, lumbar spine, right hip, left 
wrist, and left elbow.  

Although the RO rating decisions on appeal denied the 
veteran's claims to reopen because new and material evidence 
had not been received sufficient to reopen the previously 
denied claims, the RO also essentially undertook a de novo 
review of the claims, as evidenced by the review of service 
medical records and other evidence of record at the time of 
the prior final denials.  In other words, the RO determined 
that new and material evidence had not been received, yet the 
RO nevertheless reviewed the underlying claims of service 
connection based on the entire record.  That notwithstanding, 
the Board must still review the RO's preliminary decision in 
that regard even if an RO makes an initial determination to 
reopen or not reopen a claim.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995).  In this case, the Board reopens the claims, as 
noted herein below; however, since the RO has already had an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety, a decision by the Board on the merits of the 
veteran's claims at this juncture is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the May 2006 rating decision found no CUE in the 
August 1, 1986 rating decision.  Importantly, the CUE claim 
stems from the veteran's assertions that some of the issues 
claimed in her February 1986 claim for service connection 
were not adjudicated in the August 1, 1986, rating decision. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2007.  
A transcript of her testimony is associated with the claims 
file.  

In July 2007, the veteran submitted notification of a change 
of name (as a result of a recent marriage) and a change of 
address, as well as additional correspondence, directly to 
the Board, without a waiver of review by the RO.  The 
correspondence, which consists solely of arguments previously 
set forth in numerous other correspondence of record, is 
essentially duplicative evidence which has been already 
considered by the RO.  As such, there is no prejudice to the 
veteran in proceeding with a decision in this case with 
respect to the newly submitted correspondence, despite the 
lack of a waiver.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran's claims in this case are essentially based on 
the following three general physiological categories:  
orthopedic (including neurological manifestations), 
gastrointestinal, and ENT.  Thus, for purposes of this 
decision, and in the interest of clarity, the veteran's 
claimed disabilities are lumped into these three separate 
subgroups, as summarized below.  

First, with regard to the orthopedic group, the veteran 
argues that she suffers from multiple orthopedic disabilities 
that cause severe pain, headaches, and numbness in the 
extremities.  She further contends that her chronic pain in 
multiple joints, including the right shoulder, both hips, 
both elbows, both wrists, the lumbar spine, left ankle and 
right knee either began during service, or are related to her 
service-connected left shoulder and left knee injuries.  The 
veteran also believes her service-connected left shoulder and 
right knee injuries are more disabling than are represented 
by the ratings currently assigned.  Additionally, the veteran 
maintains that all of the aforementioned joint pain has 
caused severe depression and interferes with her sleep.  
Also, in this regard, the veteran maintains that the RO 
failed to adjudicate a claim of service connection for a 
right knee disability in the August 1986 rating decision, 
which she asserts was included as part of her original claim 
of service connection received at the RO in February 1986.  

Second, with regard to the gastrointestinal group, the 
veteran argues that her current IBS began during service; or, 
in the alternative, that it is related to her 1985 in-service 
left knee arthroscopy.  

Third, with regard to the ENT group, the veteran asserts that 
she has vertigo, hearing loss, ear pain, tinnitus, and sleep 
disturbance as a result of Meniere's disease which went 
undiagnosed during service even thought the symptoms were 
present during that time.  

The issues of service connection for a right knee disability 
and whether there was CUE in an August 1986 rating decision 
that did not address the veteran's claim of service 
connection for a right knee disability; service connection 
for a left ankle disability, a left hip disability, 
depression, a lumbar spine disability, and Meniere's disease, 
to include the issues of right ear hearing loss, tinnitus, 
vertigo, and sleep disturbance, all claimed as symptoms of 
the Meniere's disease, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 1986 rating decision, the RO denied service 
connection for a left ankle disability, and ear infections 
with dizziness.  A notice of disagreement specific to these 
issues was not received within one-year of notification of 
the denial.

2.  In a November 1988 decision, the Board denied service 
connection for a bowel disorder.  The veteran did not appeal 
that determination to the Court.

3.  In a September 1998 rating decision, the RO denied 
service connection for a left ankle disability, a left hip 
disability, depression, and a disability of the lumbar spine.  

4.  Evidence submitted since the RO's August 1986 rating 
decision, the Board's November 1988 decision, and the RO's 
September 1998 rating decision, relates to unestablished 
facts necessary to substantiate the claims of service 
connection for Meniere's disease, a left ankle disability, 
IBS, a left hip disability, a lumbar spine disability, and 
depression, and therefore raises a reasonable possibility of 
substantiating those claims.

5.  A chronic disability manifested by upper and lower 
neuropathy of the right and left extremities was not shown 
during service, or for many years following discharge from 
service, and is not otherwise medically related to any 
incident in service, including the service-connected left 
shoulder and left knee injuries.  

6.  Neither a diagnosis of IBS, nor symptoms associated with 
IBS were first shown during service, and there is no medical 
evidence linking the current IBS to any injury, disease or 
other event in service.  

7.  A chronic headache disability was not shown during 
service, or for many years following discharge from service, 
and the veteran's headaches have not been medically related 
to any incident of service, including to the service-
connected left shoulder and left knee injuries.  

8.  The veteran does not have a current left ear hearing loss 
disability for VA compensation purposes.  

9.  The veteran has a current diagnosis of chronic pain 
syndrome, manifested by pain in multiple joints, including, 
the right shoulder, elbows, wrists, right hip, and/or right 
ankle, the onset of which was not shown until many years 
after separation from service, and which has not been 
medically linked to service on any basis; and no separate and 
distinct diagnoses of chronic disabilities of the right 
shoulder, elbows, wrists, right hip, and/or right ankle have 
been medically identified.

10.  The service-connected left shoulder injury is manifested 
by arthritis and recurrent subluxation, severe pain which 
interferes with the veteran's sleep and causes marked 
functional limitation, with forward elevation and abduction 
of the left shoulder limited to 40 degrees due to pain; 
neither ankylosis of the shoulder, fibrous union, nor 
limitation of motion of the left (minor) arm to 25 degrees 
from the side has been demonstrated.  

11.  The veteran does not have a current diagnosis of a 
chronic sleep disorder, separate and distinct from pain 
manifestations associated with the veteran's service-
connected left shoulder injury and left knee injuries.  


CONCLUSIONS OF LAW

1.  The RO's August 1986 RO decision, the November 1988 Board 
decision, and the September 1998 rating decision are all 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has been received since the 
RO's August 1986 rating decision which denied service 
connection for ear infections with dizziness, and the claim 
of service connection for Meniere's disease is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2006).

3.  New and material evidence has been received since the 
Board's November 1988 decision which denied service 
connection for a bowel disorder, and the claim of service 
connection for IBS is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006).

4.  New and material evidence has been received since the 
RO's September 1998 rating decision which denied service 
connection for disabilities of the left ankle, left hip, 
lumbar spine, and depression, and the claims of service 
connection for disabilities of the left ankle, left hip, 
lumbar spine, and depression are reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2006).

5.  Neuropathy of the right and left upper and lower 
extremities was not incurred in or aggravated by active 
military service, nor was it caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

6.  IBS was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

7.  A chronic headache disability was not incurred in or 
aggravated by active military service, nor was it caused or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).

8.  The criteria for service connection for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).
9.  Neither chronic pain syndrome, nor a chronic sleep 
disorder, right shoulder disability, a right hip disability, 
a right ankle disability, disabilities of elbows and/or both 
wrists were incurred in or aggravated by service, or a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

10.  The criteria for the assignment of a 30 percent rating, 
but no higher, for the service-connected left (minor arm) 
shoulder injury with degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5200, 
5201, 5202 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, all of the previously 
denied issues are hereby reopened by the Board; thus, any 
defect in this regard result in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004, June 2005, September 2005, and 
December 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned at this 
juncture as the claims on appeal are either denied or 
remanded.  Accordingly, with regard to the denied claims, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With regard to the remanded claims, the RO issued a 
post-adjudication letter in March 2006 which specifically 
addressed the assignment of disability ratings and effective 
dates.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In an August 1986 rating decision, the RO denied service 
connection for, inter alia, ear infections with dizziness, 
IBS, and a left ankle injury.  The basis of the denials was 
that there was no current disability on examination.  Of 
those three issues, only the issue of service connection for 
a bowel disorder was deemed perfected for appeal to the Board 
(along with the issues of service connection for a urinary 
tract disorder and a gynecological disorder, neither of which 
are relevant to this appeal.)  In a November 1988 Board 
decision, the Board affirmed the denial of service connection 
for a bowel disorder, on the basis that the veteran's bowel 
disorder, if any, was unrelated to service.  Importantly, the 
veteran maintains that an appeal was perfected as to the 
other two issues of service connection for ear infections 
with dizziness, and a left ankle injury.  This argument is 
addressed in Section V below.

In a September 1998 rating decision, the RO denied service 
connection for a left ankle disability, left hip disability, 
a lumbar spine disability and depression.  A Notice of 
Disagreement (NOD) was not received within the subsequent 
one-year period.

Currently, the appellant contends that her ear pain and 
dizziness, along with tinnitus and hearing loss are all 
symptoms of the recently diagnosed disability of Meniere's 
disease.  Additionally, the veteran contends that she has 
current disabilities of IBS, depression, as well as multiple 
orthopedic disabilities including of the left ankle, left hip 
and lumbar spine, that were either incurred during service, 
or are secondary to, or aggravated by, the service-connected 
left knee and/or left shoulder injuries.  

Additional evidence has been added to the record, including 
evidence of current disabilities of chronic left ankle 
strain, chronic left hip strain, and a back disability of 
scoliosis, as well as a diagnosis of chronic pain syndrome 
due to psychological factors and a general medical condition.  
There is also a current diagnosis of Meniere's syndrome.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have diagnoses of the 
current disabilities claimed.  For example, at the time of 
the September 1998 rating decision, the medical evidence of 
record did not establish a current psychiatric disorder, 
current left ankle and hip disabilities, or a current lumbar 
spine disability.  With regard to the claim of service 
connection for IBS, the Board denied the veteran's claim 
based on a finding that the medical evidence did not show a 
bowel disorder in service.

Since the prior final decisions, evidence has been added to 
the claims file, including medical evidence of a current 
diagnosis of IBS, an acquired psychiatric disorder, 
scoliosis, left ankle strain, left hip strain, and right knee 
strain.  Thus, the additional evidence is new and material 
and reopening the previously denied claims is warranted, as 
the prior evidentiary defects are cured.  

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Orthopedic Disabilities and Neurological Manifestations:
Joint pain/Neuropathy/Headaches/Sleep disturbance

The service medical records reflect that the veteran injured 
her left shoulder and left knee during service in June 1983 
when she fell from a ladder.  Although most of the treatment 
for the injuries suffered focused on the veteran's left knee 
and shoulder, the left ankle and the right knee were also 
treated, although not extensively.  More specifically, 
bilateral knee pain was noted in September 1983 and October 
1983, and bilateral knee pain was also noted on the February 
1984 Medical Board Report.  A soft tissue injury to the ankle 
was noted in July 1983.  

The service medical records also reflect that the veteran 
underwent a left knee arthroscopy in April 1985.  The service 
medical records are silent with regard to complaints, 
findings or diagnosis of right shoulder pain, right ankle 
pain, hip pain, wrist pain or elbow pain..  In addition, 
there was no treatment for numbness in the extremities or a 
chronic headache disability during service.  

In February 1986, shortly after discharge from service, the 
veteran submitted her original claim of service connection.  
Although not specifically listed on her original claim form 
as a disease or condition for which a claim was being made, 
the veteran did note on the claim form that she received in-
service treatment for, among other things, a left ankle 
injury, right knee and right shoulder pain.

At the time of her VA examination in May 1986, the veteran's 
list of complaints included numbness of the left leg, and 
pain in the right and left knee.  On examination, the 
veteran's left ankle appeared normal, with no complaints from 
the veteran.  The diagnosis was history of left ankle 
bruising, recovered.  The veteran complained of pain in both 
knees, and in the left shoulder.  Both knees and the left 
shoulder were examined, and the diagnosis was retropatellar 
pain syndrome without objective findings; subluxating left 
shoulder, intermittently symptomatic.  There was no diagnosis 
with regard to the left shoulder, or the hips.  

Neither the service medical records nor the VA examination in 
May 1986 revealed a diagnosis of neuropathy of the 
extremities, or headaches, and the May 1986 examiner did not 
associate the veteran's claimed numbness with any disease, 
injury or event in service.  In fact, the examiner did not 
provide a diagnosis relative to the complaints of numbness in 
the extremities.  

The veteran underwent a right knee arthroscopy in May 1987.  
The veteran also attended physical therapy sessions 
throughout 1990.  She initially received physical therapy for 
both knees and her left shoulder; however, by late 1990, it 
was apparent that the veteran was suffering from pain in 
other joints as well.  In 1992, the veteran underwent left 
shoulder surgery.  

Despite ongoing complaints of numbness in the extremities, 
and pain in the shoulders, knees, hips, elbows, wrists, and 
ankles, a VA joints examination and x-rays in July 1998 were 
negative for the left hand, left wrist and left elbow.  Hip 
and ankle tenderness was noted on examination, but no 
diagnosis of either hip or ankle was provided.  Additionally 
EMG studies from 1998 were negative.  At her July 1998 VA 
examination, the veteran reported continued numbness in her 
left hand and indicated that she had been told at physical 
therapy that she might have thoracic outlet syndrome which 
would account for the numbness.  
In support of her claims on appeal, the veteran submitted an 
outline of the history of her disabilities and a list 
summarizing her level of pain for each disability.  She 
explained that her joint pain included pain in the hips, 
wrists, elbows, knees, and shoulders.  The veteran asserted 
that she began feeling depressed as a result and was not 
sleeping well.  

VA examination of November 2004 noted the additional 
complaints of pain in the right knee, with worsening pain in 
the left shoulder and left knee.  Additionally, there was 
tenderness in the right shoulder and right knee.  

Outpatient treatment records from 2004 reveal that the 
veteran suffers from headaches, with some migraine 
characteristics and some tension characteristics.  

VA outpatient treatment records, including physical therapy 
notes, psychology reports, and pain clinic notes indicate 
concluded that the veteran had a chronic pain syndrome, with 
a probable psychological overlay.  

At VA examination in February 2006, the veteran appeared in 
distress.  Although the examination was mainly focused on the 
knees, left shoulder, and left ankle, the veteran also 
complained of pain in both hips, both shoulders and both 
ankles.  With regard to the hips, the veteran explained that 
her hip pain began in 1989 or 1990, and had gradually gotten 
worse.  On examination, tenderness of both ankles was noted, 
and the veteran complained of a burning sensation on the left 
side near her Achilles after range of motion testing, which 
revealed limitation of motion of the left ankle.  The 
veteran's hips were also tender on examination, with 
limitation of motion of the hips, left worse than right.  
Examination of the shoulders also revealed limitation of 
motion of both shoulders, left worse than right.  The veteran 
was able to pop her right shoulder out so that the elbow 
rotated forward and to the side such that it was more than 90 
degrees of abduction and forward elevation with her elbow 
flexed.  The left shoulder was exquisitely tender and the 
veteran was very guarded in her movement of it.  There was no 
crepitus or grinding noted in either shoulder.  Shoe wear was 
equal, but gait was antalgic.  X-rays of the left ankle and 
left hip were normal.  X-rays of the right knee revealed DJD.  
The diagnosis was degenerative joint disease of the left 
shoulder with marked limitation in function and pain; status 
post two left knee surgeries, healed and stable, with chronic 
left knee strain and discomfort and marked limitation in 
motion and function; chronic strain of the right knee with 
DJD, with discomfort and limitation of motion; chronic strain 
of the left ankle with discomfort and limitation of motion; 
and, chronic left hip strain, with discomfort and limitation 
of motion.  There was no examination of or diagnosis with 
regard to the elbow pain, wrist pain, the right hip pain, or 
the right shoulder pain.

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In this case, the veteran clearly has residuals of in-service 
left shoulder and left knee disabilities.  Additionally, the 
evidence shows current diagnoses of chronic right knee 
strain, left hip strain and left ankle strain.  Although the 
veteran had pain in other joints, as noted throughout the 
record in the case, there is simply no diagnosis associated 
with the pain, other than a chronic pain syndrome.  There is 
no showing of a chronic underlying disability of right 
shoulder, right hip, both elbows, both wrists, or right 
ankle.  Although tenderness was noted on examinations and the 
veteran's complaints of pain are acknowledged, there is 
simply no medical diagnosis of a disability for any of these 
joints.  

In the absence of competent medical evidence showing a known 
clinical diagnosis involving the veteran's right shoulder, 
right hip, right ankle, both wrists and/or both elbows, her 
claims for service connection must be denied as service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  Absent proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although in combination, the veteran's multiple joint pains 
have been diagnosed as "chronic pain syndrome," the medical 
evidence of record does not establish the existence of such 
chronic pain syndrome until many years following discharge 
from service.  Although pain in the left shoulder and left 
knee was clearly demonstrated during service, this pain was 
attributed to specific in-service injuries, and at no time 
during service was there any indication of a chronic pain 
syndrome involving the other joints.  

The veteran argues that her current pain in multiple joints 
all stems from her in-service injuries.  While the record 
reflects pain associated with the veteran's in-service left 
shoulder and left knee injuries, no medical professional has 
ever suggested that any current diagnosis of chronic pain 
syndrome is associated with service.  There is no evidence of 
record, other than the appellant's contentions, that her 
current chronic pain syndrome to include pain in the right 
shoulder, right hip, right ankle, both elbows and both wrists 
is related to any disease or injury incurred in or aggravated 
by service.  As the appellant is not a medical expert, she is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The preponderance of the evidence is against a finding of 
service connection for disabilities of the right shoulder, 
right hip, right ankle, both elbows and both wrists; there is 
no doubt to be resolved; and service connection is not 
warranted.

It is certainly plausible that the veteran's severe joint 
pain interferes with the veteran's ability to sleep soundly 
through the night; however, the veteran has never been 
diagnosed with a chronic sleep disorder.  Moreover, even if 
the veteran had a current diagnosis of an underlying chronic 
sleep disorder, there is no medical evidence of a sleep 
disorder during service, and no medical professional has even 
suggested that the veteran's service-connected disabilities 
are in any way associated with a separate and distinct 
chronic condition manifested by sleep disturbance.  Thus, the 
preponderance of the evidence is against a finding service 
connection for a chronic sleep disturbance disability; there 
is no doubt to be resolved; and service connection is not 
warranted.

Turning now to the veteran's assertions that her headaches 
are related to her orthopedic disabilities, there is no 
medical evidence of record that supports these assertions.  
While the VA treatment records from this decade reveal that 
the veteran currently suffers from headaches that have some 
migraine characteristics and some tension characteristics, 
there is no indication that the veteran developed a chronic 
headache disability during service, or that her current 
headaches are related to any incident of service, including 
the service-connected left shoulder and/or left knee 
disabilities.  The service medical records are negative for a 
diagnosis of chronic headaches, and there is no medical 
opinion of record that relates her current headaches to 
service on any basis.  

At VA neurological examination in February 2006, the veteran 
reported that she suffered from headaches on and off since 
service, but they had become worse over the prior two years.  
The veteran described the pain as beginning in her shoulder, 
and traveling up her neck into her head.  The veteran also 
reported photophobia and occasional nausea and light 
sensitivity with associated with her headaches.  
Additionally, the veteran described a shadow or worm that 
seemed to move across her vision during the headache.  The 
examiner explained that the veteran's headaches were best 
diagnosed as muscle tension headaches with a pattern of 
chronic, daily headache.  The onset of the headaches appeared 
to be over the last two years, at least in terms of being a 
significant problem.  The examiner was unable to opine as to 
the etiology of the headaches as far as why shoulder pain 
should result in headaches.  

Although the veteran believes that her headaches are 
associated with her service-connected shoulder disability, 
the competent medical evidence of record does not support her 
contentions.  Although the veteran is competent to testify as 
to her symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render her opinions on medical 
diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005).  

Turning now to the neuropathy claim, EMG studies in July 2005 
were normal.  There was no evidence of a left carpal tunnel 
syndrome, a left ulnar neuropathy or a left cervical 
radiculopathy or a neurogenic thoracic outlet syndrome.  

The February 2006 VA examination also addressed the veteran's 
complaints of numbness in the extremities.  In the upper 
extremities, the numbness was much worse on the left side, 
and she got tingling sensations whenever the arms were 
dangling down.  The tingling would wake her up at night and 
she would have to open and close her hands to get the 
numbness to go away.  The veteran reported that she was given 
braces for both arms for carpal tunnel, but they were not 
helpful.  The numbness was intermittent, and there was no 
particular activity that was strongly associated with the 
numbness, although she did mention that her hands and feet 
would go numb when she was in the pool and she also had more 
trouble with weather changes.  The veteran dated the onset of 
her left upper extremity numbness to her shoulder surgery, 
and reported that the numbness of the right upper extremity 
had been present for the last couple of years.  In her feet, 
the veteran reported numbness associated with her knee 
problems, but she could not recall if the onset was before or 
after the knee surgeries.  

On motor examination, there was no atrophy in her arms or 
hands, bilaterally.  There was no drift to the outstretched 
arms, and her tone was normal.  Strength was essentially 
normal, although the veteran had some difficulty touching the 
thumb to the little finger in the left hand.  Rapid movements 
of the fingers were normal, aside from the trouble she had 
touching the thumb to the little finger.  There was no 
ataxia.  The veteran did have some problems with tandem gate, 
with some weaving from side to side, and a tendency to go 
backward when standing on her heels and toes.  

Sensory examination showed an area of decreased sensation on 
the right and left medial ankle, from just below the medial 
malleolus, but the veteran reported good, normal sensation in 
the toes and in the fingertips.  There was stronger sensation 
in the fingertip than in the more proximal portion of the 
finger.  With pinprick, the veteran reported some less 
intense pin on the index finger and 4th finger of the left 
hand, but normal in all 5 fingers of the right hand.  
Vibratory sense, position sensation and temperature sensation 
were normal in the feet.    

The examiner mentioned that the veteran had EMG studies in 
1997, 1998, and 2005.  One report indicated possible ulnar 
neuropathy in the left arm with borderline slowing across the 
left elbow, but all other conductions in both the median and 
ulnar nerve was reported as being normal in the left arm.  
The other exams were also normal for median and ulnar 
conduction, with no evidence of carpal tunnel or 
radiculopathy.  The examiner also noted that an MRI of the 
internal auditory canals was normal ,and cervical spine films 
and films of her hands were also normal.  

The diagnosis was peripheral neuropathy with paresthesias.  
The examiner noted that the veteran described numbness in 
both hands and both feet, which was essentially consistent 
with records dating back to approximately 1997.  The examiner 
also noted that the veteran's service medical records were 
negative for complaints of numbness or tingling, and 
indicated that, in fact, one of the service medical records 
specifically indicated that there was no paresthesias, 
numbness, or weakness in the extremities.  The examiner also 
again pointed to the fact that the veteran's nerve conduction 
studies had been normal, and no clear etiology of the 
numbness had been determined.  The examiner indicated that 
the examination findings were not consistent with carpal 
tunnel, and thus, the etiology of the veteran's numbness [of 
the upper extremities] remained unclear.  Importantly, the 
examiner noted that there was no indication of neuropathy 
during service, including in association with the in-service 
surgery.  The examiner concluded that any relationship 
between the veteran's numbness in her feet and her knee 
problems could not be supported.  

In sum, there is no medical evidence to support a finding 
that the veteran's current neuropathy of the upper and lower 
extremities is related to service or to a service-connected 
disability.  The examiner in February 2006 reviewed the 
claims file, including the service medical records, and found 
no relationship between the veteran's upper extremity 
numbness and the left shoulder disability; and specifically 
indicated that the etiology remained undetermined.  Likewise, 
the examiner also determined that the veteran's assertions 
that her lower extremity numbness was related to the service-
connected knee disability were not supported by the medical 
evidence of record.  Once again, the veteran is competent to 
testify as to her symptoms, and when they began; however, she 
is not competent to express an authoritative opinion on the 
issue of causation or aggravation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claims of 
service connection for peripheral neuropathy of the right and 
left upper and lower extremities, and headaches, the doctrine 
of reasonable doubt is not for application and service 
connection is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

Gastrointestinal disabilities:  IBS

Although the veteran asserts that her IBS began during 
service, there are no service medical records showing 
treatment for IBS or any related symptoms.  The first 
indication of IBS comes from a post-service VA examination in 
May 1986.  At that examination, the veteran reported that she 
began to have problems with her bowels following the knee 
arthroscopy in April 1985.  The diagnosis was probable IBS.  

VA medical records from this decade show IBS as one of the 
veteran's current disabilities; however, there is no medical 
evidence that links the veteran's current diagnosis of IBS to 
her period of military service.  No medical professional has 
opined that the veteran's IBS began during service, or is 
related to or aggravated by a service-connected disability.  
There is no evidence of record, other than the appellant's 
contentions, that her current IBS disorder is related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, she is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  While the veteran is competent to state 
that her bowel symptoms began around the time of her left 
knee arthroscopy in April 1985, she is not competent to state 
that the IBS was caused by the surgery, or that her claimed 
in-service symptoms were manifestations of an underlying IBS 
disability.  

Moreover, although the veteran had a diagnosis of probable 
IBS within a year after discharge from service, IBS is not 
listed as a chronic disability for which the presumption of 
service connection applies if diagnosed within a year 
following discharge from service.  See 38 C.F.R. §§  3.307, 
3.309.  

Absent any competent medical evidence that IBS first 
manifested in service or is related to a service connected 
disability, the preponderance of the evidence is against the 
claim of service connection; there is no doubt to be 
resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

ENT disabilities: Left Ear Hearing Loss

The veteran maintains that she has hearing loss associated 
with Meniere's disease, which began during service.  Although 
the veteran apparently understands that her current hearing 
loss, if any, is limited to her right ear, the issue on 
appeal that has been certified to the Board is that of 
bilateral hearing loss.  Thus, as the Board has jurisdiction 
over the issue of service connection for bilateral hearing 
loss, hearing loss of the left ear, as well as the right ear, 
must be addressed.  As noted in the introduction section, the 
issue of service connection for right ear hearing loss is 
addressed in the REMAND portion of this decision.  

Impaired hearing for VA purposes is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In association with her complaints of dizziness in May 1983, 
the veteran reported decreased hearing.  The service medical 
records do not show a left ear hearing loss during service.  
Additionally, the veteran's left ear hearing was normal at VA 
examination in May 1986.  

Left ear hearing in June 2005 was also within normal limits.  
Thus, there is no evidence of a current left ear hearing loss 
disability, and the medical evidence of record has never 
shown a diagnosis of left ear hearing loss.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997.  Service connection 
may not be granted unless a current disability exists.  
Absent proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In this case, there is no medical evidence establishing a 
current diagnosis of left ear hearing loss for which service 
connection may be established.  Thus, the preponderance of 
the evidence is against a finding of service connection for 
left ear hearing loss; there is no doubt to be resolved; and 
service connection is not warranted. 

IV.  Increased Ratings

With regard to the left shoulder, the veteran's initial 
injury took place during service in 1983.  Post-service 
medical records show that the veteran complained of increased 
pain in the left shoulder and voluntary subluxation was 
noted.  Motion was limited and the veteran complained the 
left shoulder disability caused numbness in the left arm.  
The veteran received extensive physical therapy and 
ultimately underwent shoulder surgery in 1992, which, 
according to the veteran, did not help the pain.  The veteran 
continued with physical therapy, but ultimately underwent a 
second left shoulder surgery in October 1997.  By mid 1998, 
the veteran was still receiving physical therapy and 
continued to complain of severe pain and limited motion.  X-
rays of the left shoulder in 1998 were normal.  Various 
private and VA treatment records reveal that the veteran is 
right-arm dominant.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Standard range of shoulder motion is 0 to 180 degrees of 
forward flexion and abduction, and 0 to 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71, Plate 
I.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In conjunction with her current claim for an increased 
rating, the veteran was examined by VA in November 2004 and 
February 2006.  The November 2004 VA examination report 
reflects the veteran's continued complaints of increased pain 
in the left shoulder.  The veteran explained that raising her 
left arm above her head caused her shoulder to pop out, which 
in turn caused sharp pain.  The veteran reported difficulty 
with various activities of daily living such as dressing and 
fixing her hair.  Examination of the left shoulder revealed 
tenderness on the anterior and posterior aspects.  There was 
no swelling.  Forward elevation and shoulder abduction were 
decreased to 0-50 degrees, with pain and the left shoulder 
would not move further.  The veteran was unable to internally 
or externally rotate the shoulder at all due to pain.  There 
was increased pain and fatigability with repetitive motion, 
as well as an additional 10 degrees of forward elevation and 
abduction lost.  X-ray studies of the left shoulder revealed 
a narrowed and irregular AC joint, consistent with 
degenerative joint disease (DJD).  The diagnosis on 
examination was left shoulder with recurrent subluxation, 
status post surgery twice with persistent shoulder 
subluxation, limited range of motion, and degenerative joint 
disease.  

At VA examination in February 2006, the veteran reported 
constant left shoulder pain.  The pain and stiffness was 
worse in the morning and into the evening.  The veteran had 
difficulty with many activities of daily living and had to 
make many accommodations in order to work.  The veteran 
described her shoulder as very unstable, and just the weight 
of the arm makes her feel like the shoulder will pop out of 
joint.  The pain was described as shooting in nature, and it 
radiated into her neck.  X-ray studies of the left shoulder 
revealed degenerative changes.  

On examination of the left shoulder, external rotation was 0 
to 45 degrees.  The veteran was able to touch her hands to 
the opposite shoulder without apparent discomfort on either 
side but her internal shoulder rotation was severely limited 
and her thumb was only able to touch her sacrum on the right.  
She was not able to get her left hand behind her back at all 
and did not attempt to do so.  Forward elevation of the left 
shoulder was 0 to 60 degrees.  For abduction, the left 
shoulder was 0 to 40 degrees with complaints of pain and 
numbness in both hands when taking her arm out to the side.  
The veteran was very guarded in her movement of the left 
shoulder, and had exquisite tenderness of the left shoulder 
at the portal scar anteriorly.  There was no crepitus or 
grinding.  The diagnosis was degenerative joint disease of 
the left shoulder with marked limitation in function and 
pain.  

VA outpatient records from 2005 and 2006 show continued 
physical therapy and treatment for chronic pain syndrome, 
including left shoulder pain.  

Arthritis of the left shoulder has been confirmed by X-rays, 
including those undertaken in January 2006.  The provisions 
of Diagnostic Code 5010 (arthritis due to trauma) provide for 
evaluation based on limitation of motion of the arm under 38 
C.F.R. § 4.71(a), Diagnostic Code 5201.  The veteran is 
right-hand dominant, and so is rated for impairment in the 
"minor" arm.  For the minor arm a 20 percent rating is 
assigned if motion is limited at the shoulder level, or if 
motion is limited to midway between the side and shoulder 
level.  A 30 percent rating is assigned for the minor arm if 
motion is limited to 25 degrees from the side.  Diagnostic 
Code 5201.

Simply put, the medical evidence would have to show 
limitation of motion to 25 degrees from the side to warrant a 
higher, 30 percent rating, for the service-connected left 
(minor) shoulder.  Even with consideration of pain on motion, 
the veteran's range of motion of the left arm has been 
limited to no more than 40 degrees from the side.  

Other diagnostic codes pertaining to the shoulder are also 
considered, including 5200 (for ankylosis) and 5201 (for 
other impairment of the humerus).  Diagnostic Code 5200 is 
not applicable in this case however, because ankylosis of the 
left shoulder has never been demonstrated.  Likewise a rating 
in excess of 20 percent is not assignable under Diagnostic 
Code 5202 because neither fibrous union of the minor arm 
(rated at 40 percent), nor nonunion/false flail joint of the 
humerus of the minor arm (rated at 50 percent), nor loss of 
head of the humerus/flail shoulder of the minor arm (rated at 
70 percent) has ever been shown.  There are no other 
diagnostic codes pertaining to disabilities of the shoulder 
which could afford the veteran a rating in excess of 20 
percent.  

In sum, there is no evidence that the veteran has limitation 
of motion of the left arm that meets the criteria for the 
assignment of a 30 percent evaluation under Diagnostic Code 
5201, and no other diagnostic code that could afford a rating 
in excess of 20 percent is applicable given the facts in this 
case.  Nevertheless, the 2006 examiner specifically indicated 
in the diagnosis on examination that the veteran had marked 
functional impairment.  The veteran has explained that she 
has difficulty with most routine activities of daily living, 
including dressing, fixing her hair, and doing housework.  In 
light of the objective findings of additional functional 
limitation due to pain, and fatigue on repetitive use, along 
with the examiners' observations of marked functional 
limitations, the overall disability picture more nearly 
approximates the criteria for the assignment of a 30 percent 
rating under 38 C.F.R. § 4.71, Diagnostic Code 5201.  In 
other words, given all of the veteran's limitations and pain, 
the overall disability picture more nearly approximates 
limitation of motion of the left arm to 25 degrees from the 
side.  

The veteran has numerous complaints involving numerous 
joints, including the left shoulder, and many of her 
complaints are not supported by objective findings, as 
summarized above.  Nevertheless, there is no doubt that the 
veteran has a significant left shoulder disability, and the 
left shoulder disability appears to be her most severe 
orthopedic disability, compared to her other complaints of 
pain in multiple joints.  The veteran has undergone surgery 
of the left shoulder, and the record reflects that she has 
undergone extensive physical therapy of the left shoulder 
over many years.  Thus, in resolving all doubt in the 
veteran's favor, the assignment of a 30 percent rating, but 
not higher, for the service-connected left shoulder injury 
with degenerative arthritis is warranted in this case.  

A 30 percent rating is the maximum rating allowable under 
Diagnostic Code 5201 for the minor arm.  As such, the 
potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  However, there has been no showing that the 
service-connected left shoulder under consideration here has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise render impracticable the application of the 
regular scheduler standards.  There is no doubt that the 
veteran has significant impairment of the left shoulder which 
results in certain work restrictions.  However, the regular 
scheduler standards contemplate the symptomatology shown in 
this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 30 percent, but not higher, for the 
service-connected left shoulder injury with degenerative 
joint disease, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for neuropathy of the upper right and left 
extremities, to include as secondary to the service-connected 
left shoulder disability is denied.  

Service connection for neuropathy of the lower right and left 
extremities, to include as secondary to the service-connected 
left knee disability is denied.

Service connection for headaches, to include as secondary to 
the service-connected left shoulder disability is denied.  

Service connection for polyarthritis of multiple joints, 
including the right shoulder, right hip, right ankle, both 
elbows, and both wrists, is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for sleep disturbance, to include as 
secondary to the veteran's service connected disabilities is 
denied.  


REMAND

Orthopedic Disabilities and Related Claims

As noted above, the veteran asserts that her right knee 
strain, left hip strain, and left ankle strain are related to 
her service-connected left shoulder and/or left knee 
injuries.  Additionally, with respect to the right knee 
claim, the veteran maintains that her original claim of 
service connection in 1986 included, among other joints, the 
right knee, but the RO failed to address that portion of her 
claim in the August 1986 rating decision, and thus, the 
August 1986 rating decision contains CUE.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Service medical records reflect complaints of bilateral knee 
pain, as well as a left ankle injury.  The veteran has a 
current chronic right knee strain and left ankle strain.  In 
light of the in-service complaints of bilateral knee pain and 
the left ankle injury, as well as the current diagnoses of 
chronic right knee strain and chronic left ankle strain, a VA 
medical opinion as to the likely etiology of the current 
right knee and left ankle disabilities is necessary.  

The veteran also argues that the non-service-connected 
disabilities are aggravated by the service-connected 
disabilities.  For example, with regard to the left ankle, 
the veteran maintains that her service-connected left knee 
disability consistently causes her to twist her left ankle.  
Additionally, the veteran maintains that her gate has been 
altered due to the service-connected left knee disability, 
and as such, aggravates her chronic left hip strain, chronic 
right knee strain, and scoliosis of the lumbar spine.  
Although a VA examiner in February 2006 determined that the 
veteran's chronic left ankle strain, chronic left hip strain, 
and chronic right knee strain were not caused by the service-
connected disabilities, the VA examiner did not offer an 
opinion as to whether the veteran's chronic strain of the 
right knee, left ankle, and/or left hip, and or scoliosis of 
the spine, are aggravated by the service-connected 
disabilities.  The VA outpatient treatment records contain 
various comments by medical professionals indicating the 
possibility of aggravation.  For example, a VA physical 
therapist in February 2005 noted that the veteran apparently 
had scoliosis of the back because she always favored the 
right leg over the left.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

In light of the longstanding complaints of left  knee pain 
and left shoulder pain, the veteran should be examined to 
determine if the left hip strain, left ankle strain, right 
knee strain, and back scoliosis were caused by or aggravated 
by the veteran's service-connected disabilities.  

With regard to her right knee, the veteran testified at her 
personal hearing in May 2007 that the most recent VA 
examination in February 2006 was inadequate for rating 
purposes.  She testified that the range of motion testing was 
not done, and essentially contends that another VA 
examination of the left knee would provide a more accurate 
degree of disability for rating purposes.  In light of the 
veteran's contentions, the veteran's service-connected left 
knee should be reexamined.  Additionally, the veteran's left 
knee disability is rated pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5257.  In rating knee disabilities, opinions 
of the General Counsel (VAOPGCPREC 23-97 and 9-98) should be 
considered. A claimant who has both arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  The 
examiner should specifically determine whether the veteran 
has instability and/or subluxation of the left knee.  

Pertinent treatment records not already of record should be 
obtained and associated with the claims file.

In addition, as noted in the introduction section, the 
veteran asserts that she has depression associated with her 
orthopedic disabilities, including the service-connected left 
shoulder and left knee injuries.  Initially, the veteran did 
not have a diagnosis of an acquired psychiatric disorder; 
however, VA outpatient records from 1999 note a diagnosis of 
depression.  Likewise, a May 2005 VA rheumatology clinic 
consultation report noted a diagnosis of chronic pain in 
multiple joints, with a possible psychiatric component.  
Additionally, an October 2005 VA pain psychology evaluation 
reveals a "psychology diagnosis" of pain disorder due to 
psychological factors and a general medical condition, and an 
October 2005 addendum indicates that the veteran had a long 
history of somatic concerns that resulted in a strong 
tendency toward somatization.  In light of the possibility 
that the veteran's diagnosis of depression is secondary to 
the service-connected disabilities, a psychiatric examination 
is necessary in this case.  

The veteran asserts that the RO's failure to address a claim 
of service connection for a right knee disability in its 
August 1986 rating decision was CUE.  The veteran testified 
at her personal hearing that she clearly listed disabilities 
of the right knee and numbness of the extremities on her 
claim form.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit found 
that where a veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Thus, the proper remedy 
is to file a timely NOD as to the RO's failure to address 
that claim.  If a timely appeal is not filed, the only 
recourse is to file a CUE claim. Id.; Andrews v. Nicholson, 
421 F. 3d 1278 (Fed. Cir. 2005).

Applying the holding of Deshotel to this case, if the veteran 
believes that the RO improperly failed to address a claim for 
service connection for various orthopedic disabilities and 
numbness in the August 1986 rating decision, her remedy was 
either to file a timely direct appeal at that time or to file 
a CUE claim to reopen the 1986 rating decision.  Here, no 
direct appeal of the 1986 rating decision was filed as to the 
issues of service connection for an unadjudicated claim of 
service connection for a right knee disability and numbness 
in the extremities.  As the issues of service connection for 
numbness of the upper and lower extremities is denied, the 
issue of CUE in the August 1986 decision as it pertains to an 
unadjudicated claim of service connection for numbness in the 
extremities is now moot.  In other words, because service 
connection has been denied as to that issue, it is not 
currently relevant as to whether the issue of service 
connection for numbness of the extremities should have been 
included in the RO's 1986 rating decision.  Any failure to 
adjudicate that issue in 1986 results in harmless error, 
given that the issues of service-connection for numbness of 
the extremities is denied.  

With regard to the right knee claim, as that claim is 
remanded to the RO for additional development, the claim 
remains pending at this time, and therefore, the issue of CUE 
with respect to the August 1986 rating decision as it 
pertains to the claim for service connection for a right knee 
disability must also remain pending, as these issues are 
inextricably intertwined.  In other words, the outcome of the 
CUE claim with regard to whether there was an unadjudicated 
claim of service connection for a right knee disability in 
1986, depends on whether the claim of service connection for 
a right knee disability is ultimately denied, or ultimately 
granted.  As such, the issue of whether the August 1986 
rating decision contains CUE is deferred until the claim for 
service connection for a right knee disability is resolved.  
See Holland v. Brown, 6 Vet. App. 443 (1994).  

Meniere's Disease and Related Symptoms

The service medical records reflect complaints of ear pain 
and/or dizziness on several occasions during service.  More 
specifically, treatment records dated in May 1983, June 1983, 
and July 1983 show complaints of dizziness along with other 
symptoms, such as ear pain and a loss of hearing.  The 
veteran has consistently maintained that her dizziness, 
vertigo, hearing loss, and tinnitus have been present since 
service.  A November 2005 ENT clinic progress note reveals a 
diagnosis of Meniere's syndrome.  The veteran testified at 
her personal hearing in May 2007 that she was recently 
diagnosed with Meniere's disease, and that her previous in-
service and post-service complaints of dizziness, ear pain, 
and vertigo were manifestations of the Meniere's disease.  

With regard to the hearing loss claim, the veteran's service 
medical records are negative for hearing loss up to 4000 Hz  
Audiometric findings in May 1986, within a year after 
discharge from service, revealed normal hearing in the left 
ear and normal hearing in the right ear through 4000 Hz, with 
moderate hearing loss in the right ear at 6000 Hz and above.  
Importantly, hearing loss above 4000 Hz. is not relevant for 
purposes of establishing a hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  It is 
acknowledged that the veteran had a right ear hearing loss at 
6000 Hz. within a year following discharge from service; 
however, hearing at 4000 Hz and below was in the normal 
range, and as such, the veteran did not have a current right 
ear hearing loss disability for VA compensation purposes at 
that time.  Thus, the veteran is not entitled to service 
connection for right ear hearing loss on a presumptive basis.  
See 38 C.F.R. § 3.307, 3.309.  

That notwithstanding, the veteran now has a current diagnosis 
of right ear hearing loss for VA compensation purposes.  A VA 
audiological examination in June 2005 reveals a mild to 
moderate sensorineural hearing loss at 4000 Hz in the right 
ear.  At that examination, the veteran reported bilateral 
tinnitus, right greater than left.  Additionally, the veteran 
reported dizziness.  The examiner noted a history of 
Meniere's disease.  

In light of the in-service complaints of dizziness of unclear 
etiology, post-service complaints of vertigo, tinnitus, and a 
current diagnosis of right ear hearing loss, plus the current 
diagnosis of Meniere's disease, the veteran should be 
afforded a VA otolaryngology examination to determine the 
current nature and likely etiology of the Meniere's disease, 
and whether any of the veteran's symptoms of dizziness, 
vertigo, hearing loss and/or tinnitus are related to 
Meniere's disease.  The examiner should address the veteran's 
in-service complaints of dizziness, and opine as to whether 
the current disability, if any, likely had its onset during 
service, based on a review of the service medical records and 
consistent complaints following discharge from service.  

Additionally, the examiner should determine if the veteran's 
claimed hearing loss, tinnitus, sleep disturbance, vertigo 
and/or ear pain is associated with, or made worse by, the 
Meniere's disease.  See Allen, Supra.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with 
the claims file all private treatment 
records of the veteran pertinent to the 
orthopedic, psychiatric, and ENT issues 
on appeal that have not been previously 
secured.  Obtain and associated with the 
claims file all VA records pertinent to 
the veteran's claims.

2.  Schedule the veteran for VA 
orthopedic, otolaryngology, and 
psychiatric examinations.  

a.  The orthopedic examiner should 
determine the current nature and likely 
etiology of the claimed left hip, left 
ankle, right knee, and back disabilities.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should provide 
specific comments as to any relationship 
between the veteran's service-connected 
left shoulder and left knee disabilities, 
and any current back, right knee, left 
ankle, and/or left hip disabilities.  The 
examiner should also indicate if the 
veteran's service-connected left knee and 
left shoulder disabilities aggravate any 
current back, left hip, left ankle, 
and/or right knee disabilities, and, if 
so, what level of disability is 
attributable to aggravation.  
Additionally the examiner should opine as 
to whether it is at least as likely as 
not that the veteran's current orthopedic 
disabilities, including the left hip and 
back, and, in particular, the right knee 
and left ankle, had their onset during 
service.  A complete rationale should 
accompany all opinions expressed.

The orthopedic examiner should determine 
the current severity of the service-
connected left knee disability in terms 
of the Rating Schedule.  All indicated 
tests, including X-ray and range of 
motion studies, must be conducted, as 
well as an magnetic resonance imaging 
(MRI) if necessary.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should indicate if there is instability 
or subluxation of the left knee.  The 
examiner should provide an opinion as to 
the extent that pain limits the 
functional ability of the left knee.  The 
examiner should describe the extent the 
left knee disability exhibits weakened 
movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  

b.  The psychiatric examiner should 
determine the current nature and likely 
etiology of the claimed depression.  All 
indicated psychological tests should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should provide specific comments 
as to any relationship between the 
veteran's service-connected left shoulder 
and left knee disabilities, and any 
current acquired psychiatric disorder.  
The examiner should also indicate if the 
veteran's service-connected left knee and 
left shoulder disabilities aggravate any 
current depression, and, if so, what 
level of disability is attributable to 
aggravation.  Additionally the examiner 
should opine as to whether it is at least 
as likely as not that the veteran's 
current depression had its onset during 
service.  A complete rationale should 
accompany all opinions expressed.

c.  The otolaryngological examiner should 
determine the current nature and likely 
etiology of the claimed Meniere's 
disease, right ear hearing loss, 
tinnitus, and vertigo.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  If a 
diagnosis of Meniere's disease is 
indicated, the examiner should provide 
specific comments as to whether the 
veteran's complaints of in-service 
dizziness, current vertigo, hearing loss 
and/or tinnitus are related to the 
Meniere's disease.  If the examiner 
determines that the tinnitus, vertigo, 
hearing loss were not caused by the 
Meniere's disease, then an opinion should 
be provided as to whether the tinnitus, 
hearing loss and/or vertigo are directly 
related to service or are aggravated by 
the Meniere's disease, and, if so, what 
level of disability is attributable to 
aggravation.  Additionally the examiner 
should opine as to whether it is at least 
as likely as not that the veteran's in-
service treatment for dizziness and 
complaints of difficulty hearing were, as 
likely as not, manifestations of 
Meniere's disease.  A complete rationale 
should accompany all opinions expressed.

3.  Readjudicate the veteran's claims for 
entitlement to service connection for 
back, left hip, left ankle, and right 
knee disabilities; depression, Meniere's 
disease and associated symptoms, 
including hearing loss, tinnitus and 
vertigo.  Specifically consider whether 
the veteran has a back disability, a left 
ankle disability, a left hip disability 
and/or a right knee disability secondary 
to his service-connected left shoulder 
and/or left knee disabilities, taking 
into consideration the provisions of 38 
C.F.R. § 3.310(a) and the directives set 
forth in Allen regarding aggravation.  If 
any action taken is adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


